DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a wearable mobility device comprising: a base configured to support a rear portion of a shoe or foot; two side wheels; a rear wheel; a battery pack coupled to a tail reflector; a battery meter coupled to the battery pack; a drive gear coupled to a drive shaft or gear shaft; and at least one clutch plate coupled to the drive gear must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (7,610,972) in view of Sung (US 2003/0020244), Staelin et al. (6,059,062), Tecchio et al. (5,456,027); and McKinzie (US 2009/0120705).
Regarding claim 1, Adams discloses a wearable mobility device comprising: 
a base (1406; see Figs. 27A-29) configured to support a rear portion of a shoe or foot (see Fig. 29), wherein a front portion of the shoe is free to touch a surface, and wherein the base enables a wearer of the device to walk upon the surface when the device is worn by the wearer;
two side wheels (1412, 1414) disposed on opposite sides of the base; 
wherein the wheels enable the wearer to roll upon the surface (see Fig. 29); 
a motor (1410) mechanically coupled to at least one of the wheels (see Fig. 27B); and
a battery pack (1430) disposed at a rear portion of the device (see e.g., Fig. 27A) for powering the motor (1410).
Adams does not disclose a rear support wheel; that the batteries are rechargeable; a battery meter coupled to the battery pack; or that a drive gear includes a clutch.

Staelin teaches another motorized mobility device including the well-known expedient of using rechargeable batteries that are removable from a device (see e.g., Col. 7, lines 56-58 describing how the device’s batteries are infrequently replaced and are therefore removable).
Tecchio teaches footwear having electrically powered elements with a battery and a battery pack life indicator display (508) allowing the user to see the status/life of the installed battery pack.
McKinzie teaches another wearable mobility device including electric motor driven drive wheel (4) having a drive gear (e.g., gear 9) coupled to a drive shaft or gear shaft and at least one clutch plate (i.e., the portion of the input gear 9 around opening 25 that engage the clutch rollers 24 - see ¶0042) coupled to the drive gear (9), the drive gear being rotatable through a plurality of degrees and allowing the wearer to maintain or regain balance or self-right (e.g., the clutch allows the gears to free wheel through a plurality of degrees apart from the motor thereby allowing a wearer to maintain their balance while coasting).
It would have been obvious to one skilled in the art, at the time of the applicant’s invention, to have modified the mobility device of Adams to include a rear support wheel as taught by Sung, rechargeable/removable batteries as taught by Staelin, a battery meter as taught by Tecchio, and a clutch allowing for selective disengagement of the drive motor from the wheels/gears as taught by McKinzie to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because the modification amounts to combining prior art elements according to known techniques to yield predictable 
Regarding claim 2, Adams further discloses a strap (1432).
Regarding claims 9-10, Adams further discloses a user interface (1402); a transmitter configured to transmit a speed control signal responsive to operation of the user interface; a receiver to receive the speed control signal; and a motor controller configured to control a speed of the motor in accordance with the speed control signal (see e.g., Col. 17, lines 50-52 and Col. 7, lines 7-19 describing how the device uses a wireless throttle and controllers to control the mobility device).
Regarding claim 11, Adams discloses that the device controls the speed of the motor (see e.g., Col. 7, lines 7-13), but does not specifically provide for a sensor configured to detect a speed of the wheel.
Staelin teaches a mobility device including sensors that detect and transmit to a controller the status of the motor (which drives the wheels), including the velocity of the motor (see e.g., Col. 4, lines 7-16).
It would have been obvious to one skilled in the art, at the time of the applicant’s invention, to have modified the mobility device of Adams to include a speed sensor as taught by Staelin to arrive at the claimed device.  The motivation being to use the actual speed of the device’s motive elements in determining whether a desired speed has been achieved.
Regarding claim 12, Adams further discloses a bracket (e.g., the raised heel-engaging portion in Fig. 27A) configured to receive a wearer’s shoe or foot.
Claims 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Sung; Tecchio; McKinzie; and Gamzo (5,547,204).
Regarding claims 13, Adams disclose a wearable mobility device comprising: 
a base (1406) configured to support a shoe or foot (see Figs. 27-29); 
a motor-driven side wheel (1412) disposed on a side of the base;
a battery pack (1430) disposed at a rear portion of the device (see e.g., Fig. 27A) for powering the motor (1410).
Adams teaches various embodiments of a mobility device, including embodiments that can use in-wheel motors (see e.g., Figs 30A-C and Col. 7, lines 5-7), but does not specifically recite that the embodiment shown in Figs. 27-29 uses an in-wheel motor that uses a clutch. 
Sung teaches another mobility device including two side wheels and a secondary wheel (60).  This secondary wheel may be located at the rear end of the frame (see ¶0057).
Tecchio teaches footwear having electrically powered elements with a battery and a battery pack life indicator display (508) allowing the user to see the status/life of the installed battery pack.
McKinzie teaches another wearable mobility device including electric motor driven drive wheel (4) having a drive gear (e.g., gear 9) coupled to a drive shaft or gear shaft and at least one clutch plate (i.e., the portion of the input gear 9 around opening 25 that engage the clutch rollers 24 - see ¶0042) coupled to the drive gear (9), the drive gear being rotatable through a plurality of degrees and allowing the wearer to maintain or regain balance or self-right (e.g., the clutch allows the gears to free wheel through a plurality of degrees apart from the motor thereby allowing a wearer to maintain their balance while coasting).
Gamzo teaches another foot-borne mobility device including a tail reflector (47) mounted at a rear exterior portion of the device to make the mobility device noticeable at night.
It would have been obvious to one skilled in the art, at the time of the applicant’s invention, to have modified the mobility device of Figs. 27A-29 of Adams to include in-wheel drive motors as taught by Adams; a rear support wheel as taught by Sung; a battery meter as taught by Tecchio; a clutch allowing for selective disengagement of the drive motor from the wheels/gears as taught by McKinzie; and a rear reflector as taught by Gamzo, whereby the rear-
Regarding claim 14, Adams further discloses a strap (1432).
Regarding claim 21, Adams further discloses a bracket (e.g., the raised heel-engaging portion in Fig. 27A) configured to receive a wearer’s shoe or foot.

Response to Arguments
Applicant’s arguments with respect to claim(s) January 5, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the added limitations necessitated the additional searching/review of the prior art which introduced the McKinzie reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618